DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 2/16/2022.  Claim 7 has been canceled.  Claims 1-6 and 8-29 are now pending.  
Allowable Subject Matter

3.	Claims 1-6 and 8-29 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Koller et al. (US 2009/0017304).
Koller et al. disclose an aqueous dispersion comprising primary composite particles comprising inorganic particle and polymer particles (such as acrylic acid and butyl acrylate), wherein the polymer particles are attached by covalent bonding to inorganic particles (claims 1, 3 and 6, [0087]).
Thus, Koller et al. do not teach or fairly suggest the claimed aqueous dispersion comprising a polymer-inorganic particles composite, wherein the polymer has ionic hydrophilic groups and hydrophobic long chain hydrocarbyl groups, and the polymer is covalently linked to said inorganic particles, and the molar ratio of the ionic hydrophilic group to the hydrophobic long chain hydrocarbyl group is from 1000:1 to 100:1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762